Citation Nr: 0925462	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating of greater than 20 percent 
for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Brother


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from August 1978 
to November 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating determination by the Appeals Management Center (AMC) 
of the Department of Veterans Affairs (VA) in Washington, DC.  
The Veteran had a hearing before the undersigned Board Member 
in June 2009.  A transcript of that hearing is contained in 
the record.  

The appeal is REMANDED to the Regional Office (RO) via the 
AMC, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon examination of the evidence, the Board finds that the 
Veteran's claim must be remanded for further evidentiary 
development.

At his June 2009 hearing, the Veteran stated that since his 
last VA examination in December 2007, he has received 
treatment for his ankle at the VA Medical Center in Kansas 
City, Missouri.  The Veteran also indicated that he may have 
received a more recent VA Compensation & Pension exam.  
Currently, aside from the Veteran's December 2007 VA 
examination, the most recent treatment records for the 
Veteran's ankle are from October 2007.  Upon remand, all VA 
records pertaining to the Veteran's ankle since October 2007 
should be obtained.

Additionally, the Veteran stated that he has been in the 
process of applying for Social Security benefits for a number 
of years.  Although some of these records are already 
associated with the claim file, statements from the Veteran's 
June 2009 hearing suggest that more recent records are 
available.  Thus, these records should also be obtained upon 
remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant treatment records 
from the VA Medical Center in Kansas City, 
Missouri, from October 2007 to present.

2. Obtain all relevant Social Security 
records for the Veteran, including any 
corresponding medical evidence associated 
with the Veteran's Social Security claim.

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




